Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                                Desc: Main
                          Document Page 1 of 14


                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

In re:
THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,                       PROMESA

        as representative of                            Title III

THE COMMONWEALTH OF PUERTO RICO, et                     Case No. 17-BK-3283 (LTS)
al.,
                                                        (Jointly Administered)
        Debtors.1

THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,                       Adv. Pro. No. 18-00149-LTS

        as representative of
                                                        ANSWER OF INTERVENOR DEFENDANTS
THE COMMONWEALTH OF PUERTO RICO, et                     ASSURED GUARANTY CORP. AND ASSURED
al.,                                                    GUARANTY MUNICIPAL CORP.

        and

THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF ALL TITLE III DEBTORS
(OTHER THAN COFINA),

        Plaintiffs,

v.

PUERTO RICO PUBLIC BUILDINGS
AUTHORITY,

        Defendant.




1
  The Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a
bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s federal tax
identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy
Case No. 17-BK-3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the
Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566(LTS)) (Last Four
Digits of Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy
Case No. 17-BK-3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico Sales Tax Financing
Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474);
and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-4780 (LTS)) (Last Four Digits
of Federal Tax ID: 3747).
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                     Desc: Main
                          Document Page 2 of 14



        Pursuant to the Order authorizing Assured Guaranty Corp. (“AGC”) and Assured

Guaranty Municipal Corp. (“AGM”, and together with AGC, “Assured”) to intervene in the

above-captioned adversary proceeding (ECF No. 54), Assured, by and through its undersigned

counsel, hereby responds to the allegations in the Complaint for Declaratory Relief and

Disallowance of Administrative Rent Claims (ECF No. 1) (the “Complaint”) filed by the

Financial Oversight and Management Board for Puerto Rico (“FOMB”) as representative of the

Commonwealth of Puerto Rico (the “Commonwealth”) and the Official Committee of Unsecured

Creditors of all Title III Debtors (other than COFINA) (the “UCC”, and together with FOMB,

the “Plaintiffs”) against the Public Buildings Authority (“PBA”) and states as follows:

        To the extent the Complaint asserts factual allegations in its headings, Assured denies

those allegations. To the extent that any matters in the Complaint are not expressly admitted,

they are denied. Assured responds to all remaining factual allegations as follows:

        Assured denies the allegations in the Complaint’s unnumbered introductory paragraph,

except Assured admits that Plaintiffs purport to bring this action under Federal Rules of

Bankruptcy Procedure 7001(7) and (9), made applicable to these Title III cases by section 310

(48 U.S.C. § 2170) of the Puerto Rico Oversight, Management, and Economic Stability Act

(“PROMESA”). Further, Assured denies that the UCC has standing to bring this action as a

plaintiff.

                                 NATURE OF PROCEEDING

               1.      Assured denies the allegations in Paragraph 1, except admits that (1) the

PBA is an instrumentality of the Commonwealth that has issued bonds (the “PBA Bonds”) to

finance the acquisition, construction and/or improvement of office space and other facilities

(collectively, the “PBA Facilities”) used by departments, agencies, instrumentalities, authorities,

public corporations, and municipalities of the Commonwealth (the “Public Occupants”) for


                                                -2-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                      Desc: Main
                          Document Page 3 of 14



government operations and (2) more than $4 billion in aggregate principal amount of PBA Bonds

remain outstanding. Assured denies the allegations that the Leases, as defined in the Complaint,

are not arm’s length rental transactions designed to grant the Public Occupants temporary use of

the PBA Facilities but rather a vehicle for the Commonwealth to repay the PBA Bonds through

the Lessees’ purported rent payments. Assured lacks knowledge or information sufficient to

form a belief as to the truth of the remainder of the allegations in Paragraph 1, and therefore

denies those allegations.

               2.      Assured denies the allegations in Paragraph 2, which also contains legal

conclusions or descriptions of allegations or relief sought to which no answer is required.

               3.      Assured admits the second sentence in Paragraph 3. Assured denies the

remainder of the allegations in Paragraph 3, which also contains legal conclusions to which no

answer is required.

                                            PARTIES

               4.      Assured admits the allegations in Paragraph 4 and refers to the language of

the cited provisions for their meaning.

               5.      Assured admits the allegations in Paragraph 5.

               6.      Assured admits the allegations in Paragraph 6, and refers to the language

of the cited provision for its meaning.

                                 JURISDICTION AND VENUE

               7.      Assured admits the allegations in Paragraph 7.

               8.      Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 8, and therefore denies those allegations.




                                                 -3-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                     Desc: Main
                          Document Page 4 of 14



               9.      Assured denies the allegations of Paragraph 9, except admits that the

Court entered an order resolving the Rent Motion and refers to that Order for its meaning.

               10.     Assured denies the allegations of Paragraph 10, except admits that the

Court entered an order resolving the Rent Motion and refers to that Order for its meaning.

               11.     Assured denies the allegations in Paragraph 11 and refers to the cited

provision for its meaning and effect.

               12.     Assured denies the allegations in Paragraph 12, which also contains legal

conclusions to which no answer is required.

               13.     Assured denies the allegations in Paragraph 13, which also contains legal

conclusions to which no answer is required.

                                        BACKGROUND

Overview of PBA

               14.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 14, and therefore denies those allegations, except admits

that PBA is an instrumentality of the Commonwealth of Puerto Rico and that PBA is governed

by a seven-member board, and refers to the language of the cited provision for its meaning.

               15.     Assured denies the allegations in Paragraph 15, except admits that the

PBA was authorized to issue the PBA Bonds to finance the PBA Facilities and enter into the

Leases, and refers to the Enabling Act for its meaning and effect.

The PBA Bonds

               16.     Assured denies the allegations in Paragraph 16, except admits that PBA

issued multiple series of PBA Bonds pursuant to certain bond resolutions. Assured refers to the

Bond Resolutions cited for their meaning and effect. Assured denies the allegations contained in

footnote 5. Assured admits that the Commonwealth has guaranteed the payment of rent under


                                                -4-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                      Desc: Main
                          Document Page 5 of 14



the PBA Leases with the Public Occupants other than municipalities and that the Commonwealth

has guaranteed the payment of principal and interest on the PBA Bonds. However, Assured

denies any allegation or implication in Paragraph 16 that these guarantees are limited in any way.

               17.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 17, and therefore denies those allegations.

               18.     Assured denies the allegations in Paragraph 18, which also contains legal

conclusions to which no answer is required. Assured refers to the Enabling Act and the Bond

Resolutions for their meaning and effect.

               19.     Assured denies the allegations in Paragraph 19, which also contains legal

conclusions to which no answer is required, except admits that certain rental payments must be

deposited into certain accounts to be held in trust for the bondholders and that the deposits or

securities in such accounts are collateral for certain PBA Bonds. Assured refers to the Bond

Resolutions for their meaning and effect.

The Leases

               20.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 20, and therefore denies those allegations.

               21.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 21, and therefore denies those allegations. Assured refers

to the cited provision for its meaning and effect.

               22.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 22, and therefore denies those allegations. Assured

specifically denies the last sentence of Paragraph 22 and refers to the Leases for their meaning

and effect.




                                                 -5-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                      Desc: Main
                          Document Page 6 of 14



                23.    Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 23, and therefore denies those allegations. Assured refers

to the documents cited for their meaning and effect.

Debt Service Disguised as “Rent” Payments

                24.    Assured denies the allegations in Paragraph 24 and refers to the Enabling

Act and Bond Resolutions for their meaning and effect. Assured specifically denies the last

sentence of Paragraph 24.

                25.    Assured denies the allegations in Paragraph 25 and refers to the

documents cited for their meaning and effect. Assured specifically denies the last sentence of

Paragraph 25.

                26.    Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 26, and therefore denies those allegations and refers to

the documents cited for their meaning and effect.

                27.    Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 27, and therefore denies those allegations and refers to

the documents cited for their meaning and effect.

                28.    Assured denies the allegations in Paragraph 28 and refers to the

documents cited for their meaning and effect.

                29.    Assured denies the allegations in Paragraph 29, which also contains legal

conclusions to which no answer is required. Assured also refers to the documents cited for their

meaning and effect.

                30.    Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 30, and therefore denies those allegations and refers to

the documents cited for their meaning and effect.


                                                -6-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                      Desc: Main
                          Document Page 7 of 14



               31.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 31, and therefore denies those allegations and refers to

the documents cited for their meaning and effect. Paragraph 31 also contains legal conclusions

to which no answer is required.

               32.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 32, and therefore denies those allegations and refers to

the documents cited for their meaning and effect. Assured specifically denies the allegations in

the first sentence of Paragraph 32.

Ownership and Occupation of “Leased” Properties

               33.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 33, and therefore denies those allegations. Paragraph 33

also contains legal conclusions to which no answer is required.

               34.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 34, and therefore denies those allegations and refers to

the documents cited for their meaning and effect. Paragraph 34 also contains legal conclusions to

which no answer is required.

               35.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 35, and therefore denies those allegations. Paragraph 35

also contains legal conclusions to which no answer is required.




                                                -7-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                      Desc: Main
                          Document Page 8 of 14


                                  FIRST CAUSE OF ACTION

                                   28 U.S.C. § 2201(a)
                            Bankruptcy Code Section 365(d)(3)
         (Declaration That Leases Are Not Subject to Section 365(d)(3) Treatment)

               36.     Assured’s answers to Paragraphs 1-35 above are incorporated by reference

as if fully set forth herein. Assured further denies the allegations contained in the heading

immediately preceding Paragraph 36 of the Complaint.

               37.     Assured denies the allegations in Paragraph 37 and refers to the

documents cited for their meaning and effect. Paragraph 37 also contains legal conclusions to

which no answer is required.

               38.     Assured denies the allegations in Paragraph 38 and refers to the

documents cited for their meaning and effect. Paragraph 38 also contains legal conclusions to

which no answer is required.

               39.     Assured denies the allegations in Paragraph 39.

               40.     Assured denies the allegations in Paragraph 40.

               41.     Assured denies the allegations in Paragraph 41.

               42.     Assured denies the allegations in Paragraph 42.

               43.     Assured denies the allegations in Paragraph 43.

               44.     Assured denies the allegations in Paragraph 44.

                                SECOND CAUSE OF ACTION

                                  28 U.S.C. § 2201(a)
                     Bankruptcy Code Sections 503(b) and 507(a)(2)
              (Declaration That PBA Does Not Have Administrative Claim
          Against Debtors Under Leases and That Any Such Claim is Disallowed)

               45.     Assured’s answers to Paragraphs 1-44 above are incorporated by reference

as if fully set forth herein. Assured further denies the allegations contained in the heading

immediately preceding Paragraph 45 of the Complaint.

                                                -8-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                      Desc: Main
                          Document Page 9 of 14



               46.     Assured admits the allegations in Paragraph 46 and refers to the

documents cited for their meaning and effect.

               47.     Assured denies the allegations in Paragraph 47.

               48.     Assured denies the allegations in Paragraph 48.

                                 THIRD CAUSE OF ACTION

                                 28 U.S.C. § 2201(a)
                  Bankruptcy Code Sections 365(d)(3), 502, and 503(b)
  (Declaration That Non-Debtor Leases Are Not Subject to Section 365(d)(3) Treatment,
     Do Not Give Rise to Administrative Claim, and Any Such Claim is Disallowed)

               49.     Assured’s answers to Paragraphs 1-48 above are incorporated by reference

as if fully set forth herein. Assured further denies the allegations contained in the heading

immediately preceding Paragraph 49 of the Complaint.

               50.     Assured denies the allegations in Paragraph 50 and refers to the

documents cited for their meaning and effect.

               51.     Assured denies the allegations in Paragraph 51 and refers to the

documents cited for their meaning and effect.

               52.     Assured lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 52, and therefore denies those allegations.

               53.     Assured denies the allegations in Paragraph 53.

                                      GENERAL DENIAL

       Except as otherwise previously admitted in paragraphs 1 through 53, Assured denies each

and every allegation contained in paragraphs 1 through 53 of the Complaint, including, without

limitation, the headings and subheadings. Assured expressly reserves the right to amend and/or

supplement its Answer.




                                                -9-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                      Desc: Main
                         Document Page 10 of 14


                      AFFIRMATIVE AND ADDITIONAL DEFENSES

       Without assuming any burden of proof that it would not otherwise bear under applicable

law, and without limitation as to any and all other affirmative and additional defenses that it has,

including those that subsequently may arise in this action, Assured asserts the following

affirmative or additional defenses to Plaintiffs’ claims:

                                        FIRST DEFENSE

       The Complaint, and each and every claim therein, fails to state a claim upon which relief

can be granted.

                                       SECOND DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of estoppel, waiver,

acquiescence, unclean hands, and/or other equitable defenses.

                                        THIRD DEFENSE

       Plaintiffs have an adequate remedy at law, and no basis exists for any equitable relief.

                                      FOURTH DEFENSE

       Plaintiffs lack standing to bring this action, including, but not limited to, the Third Cause

of Action.

                                        FIFTH DEFENSE

       The doctrine of laches bars claims by the Commonwealth because the Commonwealth

unreasonably delayed in claiming that the Leases were not true leases or were otherwise not

legitimate.

                                        SIXTH DEFENSE

       Plaintiffs’ claims are also barred because those claims are contrary to public policy. Any

alternative characterization of the Leases would undermine investor confidence, unnecessarily



                                                -10-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                       Desc: Main
                         Document Page 11 of 14



call into question the integrity of the rent-backed securitization model, and seriously jeopardize

the ability of the Commonwealth to raise needed capital quickly and inexpensively.

                                       SEVENTH DEFENSE

        Plaintiffs’ claims are barred by the doctrine of unjust enrichment. Plaintiffs benefited

from the infrastructure built via the financing obtained through the Leases and PBA Bonds. The

Commonwealth continues to benefit through use of the rented premises. Plaintiffs would be

unjustly enriched if they were permitted to confiscate the pledged rental payments from PBA and

Assured after having enjoyed those benefits.

                                        EIGHTH DEFENSE

        This Court lacks subject matter jurisdiction over this matter. Assured asserts that this

Title III Court has no jurisdiction to change the characterization of Leases between the PBA and

entities other than the Title III Debtors.

                                         NINTH DEFENSE

        Plaintiffs have failed to allege fraud with the level of particularity required by Federal

Rule of Civil Procedure 9(b), and have failed to state with particularity the circumstances

allegedly constituting fraud.

                                        TENTH DEFENSE

        The provisions of the Leases are not severable, and the Leases in their entirety therefore

constitute true leases.

                                      ELEVENTH DEFENSE

        Assured currently has insufficient knowledge or information upon which to form a belief

as to whether it may have additional and yet unstated affirmative defenses available. Assured,

therefore, reserves the right to assert all other defenses that may be pertinent to the Complaint


                                                 -11-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                     Desc: Main
                         Document Page 12 of 14



and assert counterclaims and other claims once the precise nature of the Plaintiffs’ claims are

ascertained through discovery and investigation.

       WHEREFORE, Assured denies that Plaintiffs are entitled to any relief and respectfully

requests that that the Court:

               (a)     enter judgment dismissing the Complaint with prejudice;

               (b)     grant Assured costs and expenses, including reasonable
                       attorneys’ fees incurred in this action; and

               (c)     grant Assured such additional relief as the Court deems just
                       and proper.




                                               -12-
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28           Desc: Main
                         Document Page 13 of 14



 Dated: San Juan, Puerto Rico
        March 19, 2019

 CASELLAS ALCOVER & BURGOS P.S.C.           CADWALADER, WICKERSHAM & TAFT LLP

 By: /s/ Heriberto Burgos Pérez             By: /s/ Mark C. Ellenberg
   Heriberto Burgos Pérez                      Howard R. Hawkins, Jr.*
   USDC-PR 204809                              Mark C. Ellenberg*
   Ricardo F. Casellas-Sánchez                 William J. Natbony*
   USDC-PR 203114                              Ellen M. Halstead*
   Diana Pérez-Seda                            Thomas J. Curtin*
   USDC-PR 232014                              Casey J. Servais*
   P.O. Box 364924                             200 Liberty Street
   San Juan, PR 00936-4924                     New York, NY 10281
   Telephone: (787) 756-1400                   Telephone: (212) 504-6000
   Facsimile: (787) 756-1401                   Facsimile: (212) 406-6666
   Email: hburgos@cabprlaw.com                 Email: howard.hawkins@cwt.com
            rcasellas@cabprlaw.com                      mark.ellenberg@cwt.com
            dperez@cabprlaw.com                         bill.natbony@cwt.com
                                                        ellen.halstead@cwt.com
 Attorneys for Assured Guaranty Corp. and               thomas.curtin@cwt.com
 Assured Guaranty Municipal Corp.                       casey.servais@cwt.com
                                            * Admitted pro hac vice
                                            Attorneys for Assured Guaranty Corp. and Assured
                                            Guaranty Municipal Corp.
Case:18-00149-LTS Doc#:56 Filed:03/19/19 Entered:03/19/19 11:26:28                     Desc: Main
                         Document Page 14 of 14

                                CERTIFICATE OF SERVICE


       I hereby certify that I filed this document electronically with the Clerk of the Court using

the CM/ECF System, which will send notification of such filing to all parties of record in the

captioned case.


At New York, New York, 19th day of March, 2019.


                                             By: /s/ Mark C. Ellenberg
                                                  Mark C. Ellenberg*
                                                * Admitted pro hac vice
